Citation Nr: 1648267	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-37 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable disability rating for a nodule, left lower lobe thyroid, currently evaluated as hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2002 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for a nodule, left lower lobe thyroid, with an initial noncompensable rating.

This matter was previously before the Board in September 2015, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in June 2015.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's service-connected nodule, left lower lobe thyroid, is not productive of disfigurement of the head or neck or of any other impairment, as he has had normal thyroid functioning throughout the appeal period and has not had any symptoms attributable to a hyperthyroid or hypothyroid condition or required continuous medication to control such a condition.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a nodule, left lower lobe thyroid, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Codes 7900-05 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in November 2006 and February 2009.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided a general medical examination in November 2006 and a thyroid and parathyroid conditions examination in October 2015.  The Board also obtained an expert medical opinion from an endocrinologist with the Veterans Health Administration in August 2016.  There is nothing that suggests the examination reports, when viewed together with the expert opinion, are inadequate for rating purposes as they provide specific findings regarding the applicable rating criteria after an in-person examination and/or review of the claims file.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In September 2015, the Board remanded this matter so the Agency of Original Jurisdiction could schedule the Veteran for a new VA examination to assess the current severity of his thyroid disability and assist the Veteran with obtaining outstanding treatment records.  VA provided an examination in October 2015.  Outstanding VA and private treatment records were associated with the claims file prior to recertification to the Board.  Thus, the development steps outlined by the Board have been completed.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's thyroid disability is currently evaluated under Diagnostic Code 7903, which relates to hypothyroidism.  Under Diagnostic Code 7903, a 10 percent disability rating is warranted for hypothyroidism resulting in fatigability; or, requiring continuous medication required for control.  A 30 percent disability rating is assigned for hypothyroidism resulting in fatigability, constipation, and mental sluggishness.  A 60 percent disability rating is warranted for hypothyroidism resulting in muscular weakness, mental disturbance (dementia, slowing of thought, depression), and weight gain.  A 100 percent disability rating is warranted for hypothyroidism resulting in cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119.

Although the Veteran has reported fatigability, weight gain and cold intolerance, the Board finds the symptoms reported by the Veteran are not the result of hypothyroidism.  An October 2015 VA examiner found the Veteran has a normal functioning thyroid gland (euthyroid).  The October 2015 VA examiner explained the finding of euthyroid is based on multiple assessments of thyroid functioning throughout the appeal period, to include testing performed by private providers.  The October 2015 VA examiner ultimately concluded the Veteran's reported symptoms cannot be attributed to the prior left hemi-thyroidectomy or to the current condition of thyroid nodules in the remaining thyroid tissue.

The opinion of the October 2015 VA examiner was confirmed by an endocrinologist with the Veterans Health Administration (VHA) in August 2016.  In the August 2016 VHA opinion, the endocrinologist explained thyroid nodules or thyroid goiters affect up to 50 percent of the general adult population.  The endocrinologist noted the thyroid nodule was incidentally found in the Veteran's case during imaging of the neck and not as a result of thyroid complaints, suggesting its chronic benign course is likely explained by genetic predisposition.  The endocrinologist concluded the Veteran never carried a diagnosis of hypothyroidism based on thyroid function testing, which was repeatedly normal in the Veteran's case.  The endocrinologist explained the symptoms reported by the Veteran are very non-specific and in the presence of normal thyroid functioning and thyroid hormone levels should not be considered to support a diagnosis of hypothyroidism.  The endocrinologist further explained thyroid nodules in patients with normal thyroid function are not known or described to have symptoms such as those reported by the Veteran as a manifestation of thyroid disease.

A November 2006 VA examiner also opined that the Veteran was euthyroid at that time, with no evidence hypo or hyperthyroidism. The November 2006 VA examiner also noted the Veteran stopped taking Synthroid in April 2006 after he developed evidence of tachycardia with palpitations while taking the medication.  The Board notes the Veteran's testimony during the June 2015 hearing is inconsistent with this finding of the November 2006 VA examiner.  During the hearing, the Veteran testified his Synthroid dosage was increased due to heart-related issues.  However, the Board finds the report of the November 2006 examiner more probative with respect to this issue, as it is supported by the prescription information in the Veteran's treatment records.  The subsequent VA examiner in October 2015 and the VHA author also confirmed the Veteran is not prescribed any medication for his thyroid condition, contrary to the Veteran's assertions during the June 2015 hearing.

Based on the findings of the November 2006 and October 2015 VA examiners and the author of the August 2016 VHA opinion, the Board finds the preponderance of evidence is against a finding that the Veteran has any symptoms related to hypothyroidism.  The Board acknowledges the Veteran's lay reports regarding symptoms that are commonly associated with hypothyroidism.  The Board does not doubt the Veteran sincerely believes that his reported symptoms may be associated with his thyroid disability; however, the Veteran does not have the requisite expertise or training to address a complex medical issue such as the functioning of his thyroid.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Experts in the field of endocrinology have closely reviewed the results of thyroid functioning testing throughout the appeal period and determined the Veteran does not have hypothyroidism.  They have further found the symptoms reported by the Veteran are more likely the result of comorbidities for which the Veteran is not entitled to service connection.  As such, a compensable rating under Diagnostic Code 7903 is not warranted.

The Board notes VA examiners have described the service-connected nodule, left lower lobe thyroid, as nontoxic ademonia of the thyroid gland.  Nontoxic ademonia of the thyroid gland is rated under Diagnostic Code 7902.  Under Diagnostic Code 7902, a noncompensable rating is assigned when there is no disfigurement of the head or neck, while a 20 percent rating is assigned for disfigurement of the head or neck.  A note to this code states that, if there are symptoms due to pressure on adjacent organs such as the trachea, larynx, or esophagus, the impairment should be evaluated under the diagnostic code for disability of that organ, if doing so would result in higher evaluation than using this diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 7902.

The November 2006 VA examiner noted there was no mass palpable in the Veteran's neck upon physical examination.  The October 2015 VA examiner specifically reported there was no disfigurement of the head or neck as a result of the Veteran's thyroid disability in the examination report.  The October 2015 VA examiner further noted the Veteran did not have any symptoms due to pressure on adjacent organs such as the trachea, larynx or esophagus due to his thyroid condition.  Thus, a rating under Diagnostic Code 7902, and its corresponding note, is not warranted.

The Board has considered the applicability of other diagnostic codes, but has found none that apply in the Veteran's case.  The Veteran's thyroid disability has not been shown to be productive of the symptoms associated with hyperthyroidism, toxic adenoma, hyperparathyroidism or hypoparathyroidism, as noted in Diagnostic Codes 7900, 7901, 7904, and 7905.  The Veteran has also not been diagnosed as having any of these conditions after multiple assessments of thyroid functioning during the appeal period.  Accordingly, consideration under these diagnostic codes is not warranted.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, the rating criteria contemplate the functional impairment reported by the Veteran.  As a preliminary matter, the Board notes the fatigability, weight gain and cold intolerance reported by the Veteran have been determined not to be the result of his thyroid disability; therefore, these symptoms will not be considered in the Board's extra-schedular analysis.  These symptoms are also specifically listed in Diagnostic Code 7903.  The increase in size or nodularity of the Veteran's thyroid is contemplated by Diagnostic Code 7902, but there must be disfigurement of the head or neck to warrant a compensable rating, which has not been shown in the case.  The Board notes the record establishes the Veteran has reported he experiences pain as a result of his thyroid nodules; however, pain alone without some type of residual functional impairment is typically not compensable under the VA rating schedule.  See, e.g. Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Further, the Board finds this type of impairment is contemplated by the note to Diagnostic Code 7902, which indicates symptoms due to pressure, such as pain, must affect the function of adjacent organs to warrant further consideration.  

Additionally, there is no evidence that indicates the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," to include "marked interference with employment" and "frequent periods of hospitalization."  The October 2015 VA examiner specifically indicated the Veteran's thyroid disability had no effect on his ability to work, and treatment records do not establish frequent periods of hospitalization due to the thyroid condition.  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability is considered by the schedular rating criteria.

The Board has also given consideration to whether a total disability rating based on individual unemployability (TDIU) is warranted within the context of the appeal of the initial rating assigned for the Veteran's thyroid disability; however, unemployability has not been raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted and the record does not otherwise suggest the Veteran is unemployable as a result of his thyroid disability, or any other service-connected disability.  Thus, further consideration of TDIU within the context of the appeal of the initial rating assigned for the Veteran's thyroid disability is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In sum, the preponderance of evidence establishes the Veteran's service-connected nodule, left lower lobe thyroid, is not productive of disfigurement of the head or neck or of any other impairment, as he has had normal thyroid functioning throughout the appeal period and has not had any symptoms attributable to a hyperthyroid or hypothyroid condition or required continuous medication to control such a condition.  Therefore, an initial compensable rating for a nodule, left lower lobe thyroid, is not warranted.


ORDER

Entitlement to an initial compensable rating for a nodule, left lower lobe thyroid, is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


